Citation Nr: 0118257	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  01-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
following a June 1999 decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that a timely notice of 
disagreement had not been received to initiate an appeal from 
a June 1999 rating decision.  A notice of disagreement from 
the September 2000 determination was received in October 
2000, and a statement of the case was issued that same month.  
In December 2000, the veteran indicated that he wished to 
withdraw his appeal, but subsequent correspondence received 
in May 2001 was viewed by the RO as an effective revocation 
of the withdrawal and also as a timely substantive appeal to 
complete an appeal from the September 2000 determination.  In 
June 2001, the RO certified to the Board the issue of the 
timeliness of the notice of disagreement. 

In a Statement in Support of Claim (VA Form 21-4138) received 
in December 2000, the veteran indicated that he wished to 
"reopen" his claim for his "service connected conditions 
to include [his] condition of CVA resulting in left-sided 
weakness."  It appears that the RO responded to the CVA 
claim in a February 2001 letter, but it is unclear if the 
veteran was also intending to advance new increased rating 
claims for his already service-connected disabilities.  This 
matter is hereby referred to the RO for clarification and any 
necessary action. 


FINDINGS OF FACT

1.  By rating decision in June 1999, the RO denied multiple 
claims filed by the veteran; the veteran and his 
representative were notified of this determination by letter 
dated June 25, 1999. 

2.  A notice of disagreement was not received within one year 
of the June 25, 1999, RO letter notifying the veteran and his 
representative of the June 1999 rating decision. 



CONCLUSION OF LAW

A timely notice of disagreement was not received to initiate 
an appeal from the June 1999 rating decision.  38 U.S.C.A. 
§ 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The veteran 
and his representative have been notified of the pertinent 
laws and regulations both by letter and in the October 2000 
statement of the case.  Moreover, while it appears that the 
veteran attempted to withdraw his appeal at one time, a 
subsequent communication was accepted by the RO as a 
revocation of the withdrawal as well as a timely substantive 
appeal since it was received within one year of the September 
2000 RO determination regarding timeliness of a notice of 
disagreement to the June 1999 rating decision.  Further, the 
claims file appears to be complete and there is no assertion 
by the veteran that any additional pertinent evidence is 
available but not already of record.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

By rating decision in June 1999, the RO denied 12 separate 
claims for increased ratings for service-connected 
disabilities and a claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  By letter dated June 25, 1999, the veteran and 
his representative were notified of the June 1999 rating 
decision and furnished notice of appellate rights and 
procedures.  In September 2000, the RO received a Statement 
in Support of Claim (VA Form 21-4138) dated September 2000 
along with a copy of a VA Form 21-4138 dated July 19, 1999.  
In the September 2000 VA Form 21-4138 the veteran indicated 
that the July 19, 1999, VA Form 21-4138 had been submitted as 
a notice of disagreement to the June 1999 rating decision. 

By statute, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a).  
The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of a 
determination.  38 U.S.C.A. § 7105(b)(1).  The notice of 
disagreement must be in writing and filed with the RO which 
entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1).

In the present case, review of the claim file does not reveal 
any written communication from the veteran or his 
representative which was received at the RO within one year 
of the June 25, 1999, letter notifying the veteran of the 
June 1999 rating decision.  In September 2000, the veteran 
sent in a copy of a VA Form 21-4138, dated July 19, 1999, 
which expressed disagreement with the June 1999 rating 
decision.  However, the record simply does not show that the 
July 19, 1999, communication which the veteran intended to be 
a notice of disagreement was filed with the RO until 
September 2000, well beyond the one year period for 
initiating an appeal which began to run from the June 25, 
1999, notification letter.  Despite the veteran's contentions 
that he filed the original of the July 19, 1999, notice of 
disagreement within the one year period from the June 1999 
rating decision, there is no indication in the claims file 
that the July 19, 1999, communication was received before 
September 2000.  In a September 2000 letter, the RO explained 
the matter to the veteran and asked if his representative had 
the original document as it is not in the claims file, but no 
response to this question was received.  

The record as it stands does not show that the VA Form 21-
4138 dated July 19, 1999, was received at the RO until 
September 2000.  The Board must therefore conclude that a 
timely notice of disagreement was not received to initiate an 
appeal from the June 1999 rating decision. 


ORDER

A timely notice of disagreement was not received to initiate 
an appeal from the RO's June 1999 rating decision.  The 
appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

